                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALFRED W. THOMAS,

       Plaintiff,

v.                                                                Case No: 8:17-cv-2254-T-36CPT

WASTE PRO USA, INC. and WASTE PRO
OF FLORIDA, INC.,

      Defendants.
___________________________________/

                                             ORDER

       This matter comes before the Court upon the Plaintiff’s Motion to Strike Defendants’ Three

Most Recent Summary Judgment Motions (Doc. 194) (“Motion to Strike”), Defendants’ response

in opposition to the motion (Doc. 198), Plaintiff’s Motion for Extension of Time and/or to Stay

Deadline for Plaintiff to File Response to Defendants’ Summary Judgment Motions (Doc. 196)

(“Motion to Stay or Extend”), and Defendants’ response in opposition to the motion (Doc. 199).

In the Motion to Strike, Plaintiff argues that three summary judgment motions filed by Defendants

should be stricken because Defendants did not seek leave of the Court prior to filing multiple

motions. Doc. 194. In the Motion to Stay or Extend, Plaintiff contends that the Court should stay

or extend Plaintiff’s deadline to respond to Defendants’ motions for summary judgment pending

resolution of Plaintiff’s Motion to Strike because doing so will promote efficiency in the event that

the Motion to Strike is granted. Doc. 196. The Court, having considered the motions and being

fully advised in the premises, will deny Plaintiff’s Motion to Strike and Motion to Stay or Extend.

A.     BACKGROUND

       This is a collective action filed pursuant to § 216(b) of the FLSA by Plaintiff Alfred W.

Thomas pertaining to the pay of certain “Helpers” employed by Defendants Waste Pro USA, Inc.,
and Waste Pro of Florida, Inc. (“Defendants”), which alleges willful violations of the FLSA. Doc.

111 ¶¶ 1, 64, 72. During the course of the litigation, Defendants have filed various summary

judgment motions against opt-in plaintiffs, generally arguing that these opt-in plaintiffs did not

work as Helpers during the relevant time period. See docs. 112-114, 118. The opt-in plaintiffs

who were the subject of these motions responded by advising the Court that they did not oppose

the motions, the opt-in plaintiff who was the subject of the fourth motion did not respond, and the

motions were granted. Docs. 112-114, 118, 135-137, 144, 167.

       On January 4, 2019, Defendants filed an additional joint motion for summary judgment as

to an opt-in plaintiff (Doc. 183), Defendant Waste Pro USA, Inc. filed an independent motion for

summary judgment (Doc. 185), and Defendant Waste Pro of Florida, Inc. filed a separate

independent motion for summary judgment (Doc. 187).

       The deadline to respond to Defendants’ motions for summary judgment is January 18th.

Prior to that deadline, Plaintiff filed the Motion to Strike, arguing that Defendants could not file

multiple motions for summary judgment without first obtaining leave to do so from the Court and

requesting that the Court strike the three motions filed on January 4. Doc. 194. Plaintiff also filed

the Motion to Stay or Extend, arguing that such an extension or stay would promote efficiency in

the event that the motion to strike is granted. Doc. 196.

       Defendants respond that the Motion to Strike should be denied because multiple motions

were required to dismiss opt-in plaintiffs whose claims were clearly barred, Plaintiffs did not

oppose the prior filing of multiple motions (and, in fact, consented to several), and the Court does

not uniformly follow the “one summary judgment” rule. Doc. 198. Additionally, Defendants

oppose the Motion to Stay or Extend, arguing that Plaintiff’s request is for an indefinite amount of

time that would impact the dispositive motion deadline, which should not be granted except where



                                                 2
necessary to prevent manifest injustice. Doc. 199 at 1-2. Defendants contend that Plaintiff did not

show any manifest injustice, but argued instead that his motion was supported by good cause. Id.

at 2-3. Additionally, Defendants urge that good cause does not exist. Id. at 3.

II.    DISCUSSION

       Both Local Rule 3.01(a) and the Case Management and Scheduling Order limit motions

for summary judgment to twenty-five pages. M.D. Fla. R. 3.01(a); Doc. 87 at 6. The United States

District Court for the Middle District of Florida has previously stricken duplicative motions for

summary judgment filed without obtaining leave of the Court because such motions addressed

common questions of law and fact; constituted wasteful, piecemeal pretrial activity; or sought to

circumvent the page limit. Benhassine v. Star Transp. Mgmt., Inc., No. 6:12-cv-1508-Orl-37GJK,

2013 WL 12164716, at *1-2 (M.D. Fla. Oct. 29, 2013); see also Mckenzie-Warton v. United

Airlines, No. 8:15-cv-114-17MAP, 2016 WL 5346948, at *7 (M.D. Fla. Sept. 23, 2016); Se. Metals

Mfg. Co., Inc. v. Fla Metal Prods., Inc., No. 3:09-cv-1250-J-25TEM, 2011 WL 833260, at *1

(M.D. Fla. Mar. 7, 2011) (stating that the local rules require motions to be presented in a single

document not exceeding twenty-five pages despite the fact that most summary judgment motions

address more than one issue, and explaining that allowing multiple motions would allow parties to

exceed the page limitation by simply filing separate motions for each issue).

       Nonetheless, Plaintiff does not address the important distinction between this collective

action and those cases—namely, that the motions are directed to or by separate parties. Defendants

have not filed successive summary judgment motions to avoid the page limit or engage in

piecemeal pretrial activity. Instead, Defendants have filed separate motions against distinct

parties. Each of the jointly-filed summary judgment motions filed by Defendants address specific

opt-in plaintiffs. Docs. 112-114, 118, 183. Defendants then filed individual motions specifically



                                                3
addressing the merits of the case against them. Docs. 185, 187. They, therefore, have not filed

successive motions against the same party, and were not required to obtain leave to file multiple

motions for summary judgment under these circumstances.

        Moreover, Plaintiff’s argument that it is unfair to permit Plaintiff to file only one summary

judgment motion while allowing Defendants to file multiple, and requiring Plaintiff to respond to

multiple, is disingenuous. As an initial matter, it is not unfair that Defendants are separate entities,

brought into this action by Plaintiff, that are permitted to file separate motions for summary

judgment. Nor is it unfair that Defendants filed motions related to specific opt-in plaintiffs separate

from Plaintiff.

        Moreover, the multiple motions filed by Defendants as to specific opt-in plaintiffs have not

created a burden for Plaintiff. With respect to the first three motions filed by Defendants, the opt-

in plaintiffs (not Plaintiff) responded by filing one-page notices to advise the Court that they did

not oppose the motions. (Docs. 112-114, 135-137). Neither Plaintiff nor the relevant opt-in

plaintiff responded to the fourth motion for summary judgment. Doc. 118. Indeed, contrary to

Plaintiff’s assertions, these motions have not clogged the Court’s docket but have, in fact,

streamlined the case.

       Accordingly, Plaintiff’s Motion to Strike is denied. Additionally, because the Motion to

Stay or Extend is based on the Motion to Strike, it is denied as moot.

       Accordingly, it is ORDERED:

       1.         Plaintiff’s Motion to Strike Defendants’ Three Most Recent Summary Judgment

Motions (Doc. 194) is DENIED.

       2.         Plaintiff's Motion for Extension of Time and/or to Stay Deadline for Plaintiff to

File Response to Defendants' Summary Judgment Motions (Doc. 196) is DENIED.



                                                   4
       3.     Because Plaintiff’s deadline to respond to Defendants’ pending motions for

summary judgment is today, January 18, 2019, the Court will extend that deadline by one week,

to and including January 25, 2019.

       DONE AND ORDERED in Tampa, Florida on January 18, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              5
